 Case 3:18-cv-00038-ARC Document 116 Filed 07/29/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ALIREZA BAKHTIARI,                    :
                                      :       NO. 3:18-CV-0038
                                      :
       v.                             :
                                      :       (JUDGE CAPUTO)
JASON MADRIGAL, ET AL.,               :
                                      :
       Defendants.                    :

                                      ORDER

       NOW, this 29th day of July, 2019, upon consideration of Plaintiff’s Motion

to Continue Trial (Doc. 104)      IT IS HEREBY ORDERED that the motion is

granted. This case is removed from the August, 2019 trial list and placed on the

October, 2019 trial list of this Court. A pretrial scheduling order will follow in due

course.



                                   /s/ A. Richard Caputo
                                   A. Richard Caputo
                                   United States District Judge
